DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.  Claims 1-10, 12-13, & 19 are canceled.  Claim 20 is newly presented.  Claims 11, 14-18, & 20 are pending.

Claim Objections
Claims 11 & 14 are objected to because of the following informalities:  
	Regarding Claim 11:
The recitation “a rated operation to” (ll. 14-15) is believed to be in error for - - a rated operation of the gas turbine - -.
		Regarding Claim 14:
The recitation “a rated operation to” (last line) is believed to be in error for - - a rated operation of the gas turbine - -.
Appropriate correction is required.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a supply part configured to supply the cooling medium…” in claim 11, “a stopper part configured to form a gap” in claim 14, “a drive part configured to move the valve body” in claim 15, “a failsafe part configured to …” in claim 15, “a strut cover guide part configured to guide the cooling medium to the strut cover” in claim 16, “an outer diffuser guide part configured to guide the cooling medium to the outer diffuser” in claim 16, and “a flow rate adjusting part configured to adjust the flow rate of the cooling medium” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 & 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takihana JP 59-173527 (copy provided by Applicant with IDS filed 3/19/2018).
	Regarding Independent Claim 11, Takihana teaches a gas turbine (Fig. 3) comprising: 
an exhaust diffuser (see Fig. 1) in which an exhaust flow path for circulating exhaust gas from a turbine is formed (bounded by walls 19, 22); and 
a cooling device (as follows) for cooling a structure (20, 16, 19, 22) facing the exhaust flow path in the exhaust diffuser, 
wherein:
the cooling device has
a guide part (24, 14, 4) in which a guide flow path for circulating a cooling medium is formed (24, 14, 4 are conduits for flowing fluid), the guide part being configured to guide the cooling medium to the structure (see Fig. 3), 
a valve part having a valve body (12 is a valve and so has a valve body) that is movable to block the guide flow path in a first state and to open the guide flow path so as to widen a flow path area of the guide flow path in the second state (i.e. the function of valve 12); and
a supply part (at junction of B with 14) configured to supply the cooling medium at a first flow rate corresponding to a flow rate of the cooling medium flowing through the guide flow path during a rated operation to the structure in the first state (gas supplied from compressors 9/10 through B are capable of providing cooling medium at a first flow rate during a rated operation);

the supply part is a linking hole (where B connects with line 14) defined in the guide part between the valve part and the structure so as to link the outside of the exhaust diffuser and the guide flow path (see Fig. 3), and the opening is further away from the structure than the valve body (opening at port AE-5 is further away from the structure 20, 16, 19, 22 than from valve 12).
	Regarding Dependent Claim 16, Takihana further teaches the exhaust diffuser has: 
a tubular outer diffuser forming a portion of the exhaust flow path (19); 
an inner diffuser inside the outer diffuser and defining the exhaust flow path together with the outer diffuser (22); and 
a strut cover for linking the outer diffuser and the inner diffuser (20), and 
wherein the guide part has: 
a strut cover guide part (24, 14, 4) configured to guide the cooling medium to the strut cover as the structure; and 
an outer diffuser guide part (15) configured to guide the cooling medium to the outer diffuser as the structure.
	Regarding Dependent Claim 17, Takihana further teaches the guide part has a flow rate adjusting part (orifice 13; flow rate adjusting part is disclosed in the pre-grant application publication of the instant application at para. [0059] as being an orifice) configured to adjust the flow rate of the cooling medium being guided to at least one of the strut cover guide part and the outer diffuser guide part (will operate as claimed and cooling medium is guided to outer diffuser guide part 15).
	Regarding Dependent Claim 18, Takihana teaches the invention as claimed and as discussed above for claim 11.  The recitation “the valve part is configured to switch between the first state and the second state based on a gas turbine output or a correlation value that is a value correlating to the gas turbine output” (the italicized limitation is an intended use of the claimed gas 
It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.
As Takihana teaches all the structural limitations of the claims, the functional recitation in the instant claim does not differentiate the claimed apparatus from the prior art apparatus, and therefore the instant claim is anticipated by Takihana.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takihana, as applied to claim 11 above, and further in view of Adamson 4296599
Regarding Dependent Claim 15, Takihana teaches the invention as claimed and as discussed above for claim 11, and Takihana further teaches the valve part has a drive part configured to move the valve body (valve 12 is controllable and therefore has a drive part).
Takihana fails to expressly teach the cooling device has a failsafe part configured to make the flow rate of the cooling medium flowing through the guide flow path a second flow rate when the drive part cannot be controlled.
Adamson teaches a valve for controlling a flow of compressed air (Fig. 2, valve 41, similar in arrangement to valve 12 in Takihana), the valve comprising a drive part configured to move the valve body (valve shaft and main body at hinge 43 – i.e. the hinge pin and pivot at 43), and a failsafe part (biasing spring 47; para. [0068] of the pre-grant application publication of the instant application discloses the failsafe part as an elastic part) configured to make the flow rate of the cooling medium flowing through the guide flow path a second flow rate when the drive part cannot be controlled (spring 47 will operate as claimed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takihana’s gas turbine to include a failsafe part configured .

Allowable Subject Matter
Claim 14 is allowed.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Independent Claim 14, the prior art fails to teach, in combination with the other limitations of the claim, a stopper part (as disclosed in the instant application) configured to form a gap between the guide part and the valve body in the first state such that the cooling medium is supplied through the gap at a first flow rate corresponding to a flow rate of the cooling medium flowing through the guide flow path during a rated operation to the structure in the first state.
Regarding Dependent Claim 20, the prior art fails to teach, in combination with the other limitations of the claim, a plurality of linking holes defined in the guide part and disposed about a circumference of the guide part.

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered and they are persuasive in part and unpersuasive in part.

Applicant’s argument (p. 9 of Remarks) that the valve arrangement of Adamson prevents outside air from flowing into the flow path is unpersuasive because in the combination of Takihana in view of Adamson in the rejection of claim 15 above, Takihana provides outside air from pumps 9/10 via point B for cooling, and therefore Adamson’s failsafe part which closes the valve 12 in Takihana would not prevent outside air from being supplied for cooling.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741